Exhibit 10.17

 

FIRST AMENDMENT TO AMENDED

AND RESTATED LICENSE AGREEMENT

 

 

            THIS FIRST AMENDMENT TO Amended and Restated License Agreement (this
“Amendment”) is made as of January 1, 2011, between Clear Channel Identity,
Inc., a Texas corporation (“Owner”), and Outdoor Management Services, Inc., a
Nevada corporation (“Licensee”).  

 

Recitals

 

            Owner and Licensee are parties to an Amended and Restated License
Agreement for the use of intellectual property (the “Agreement”) dated November
10, 2005, and desire to amend the Agreement as set forth herein.

 

Agreement

 

            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged and confirmed, the parties agree as
follows:

 

1.                  Amendments.  Effective as of the date hereof, Owner and
Licensee hereby amend the Agreement to delete the current section 2 titled
Territory in its entirety and to amend and restate section 2 as follows:

 

2.         Territory.  The territory of the License shall be worldwide,
including use of the Marks on the Internet in connection with its normal
business operations.                                         

 

2.                  Miscellaneous.  Capitalized terms used herein and not
defined shall have the respective meanings set forth in the Agreement.  Except
as expressly set forth herein, the Agreement has not been amended or modified
and remains in full force and effect.  This Amendment may be executed in
separate counterparts each of which shall be deemed an original but which
together shall constitute one instrument. 

 

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.17

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

AMENDED AND RESTATED LICENSE AGREEMENT

 

            IN WITNESS WHEREOF, the parties have duly executed this Amendment on
January 14, 2014, to be effective as of the date first set forth above.

 

OWNER:                                             CLEAR CHANNEL IDENTITY, INC.

 

 

                                                            By:_/s/ Hamlet T.
Newsom, Jr.________________ 

                                                            Name:  Hamlet T.
Newsom Jr.

                                                            Title: Vice
President & Associate General Counsel

 

LICENSEE:                                         OUTDOOR MANAGEMENT SERVICES,
INC.   

 

 

                                                            By:__/s/ Scott T.
Bick_____________________ 

                                                            Name:  Scott T. Bick

                                                            Title:   Senior Vice
President, Tax

 

 

 

--------------------------------------------------------------------------------

 